DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad M. Herring (Reg. No. 41,067) on 09 March 2022.

The application has been amended as follows: 

The Claims:
2. (Currently amended) The imaging support apparatus according to claim 1, wherein the at least one processor is further configured to: 4U.S. Serial No.: 16/792,328Attorney Docket No. FS-F08480-01 
Response to Office Action of Sept. 28, 2021make a determination as to whether the position of the abnormal site is included in a prior image acquired by prior imaging before instructing the at least one 
based on a result of the determination, determine whether the position of the abnormal site is included in an imaging available region of the at least one additional imaging 

8. (Currently amended) The imaging support apparatus according to claim 2, further comprising: 
a light source that emits light toward the subject; 6U.S. Serial No.: 16/792,328Attorney Docket No. FS-F08480-01 Response to Office Action of Sept. 28, 2021 
wherein the at least one processor is further configured to: 
drive the light source so that the position of the abnormal site in a surface of the subject is irradiated with light emitted from the light source; and 
control driving of the light source based on whether the position of the abnormal site is included in the imaging available region of the at least one additional imaging 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12, Nakashima et al. (U. S. Patent No. 6,990,175 B2) disclosed an imaging support apparatus that comprises: 
2) configured to: 
detect an abnormal site (a treatment target or a tumor) included in a medical image acquired based on radiation transmitted through a subject (column 6, lines 41-65); and
generate positional information for specifying a position of the abnormal site based on a feature point of the subject included in the medical image in a case where the abnormal site is detected in the medical image (column 6, line 66 - column 7, line 19). 
However, the prior art failed to disclose or fairly suggested that the imaging support apparatus that comprises:
at least one processor configured to:
generate additional imaging instruction information, including information that indicates an imaging type based on the abnormal site and information that indicates the position of the abnormal site based on the positional information, for instructing at least one additional imaging.

With respect to claim 13, Nakashima et al. (U. S. Patent No. 6,990,175 B2) disclosed an imaging support method that comprises: 
detecting an abnormal site (a treatment target or a tumor) included in a medical image acquired based on radiation transmitted through a subject (column 6, lines 41-65); and

However, the prior art failed to disclose or fairly suggested that the imaging support method further comprises:
generating additional imaging instruction information, including information that indicates an imaging type based on the abnormal site and information that indicates the position of the abnormal site based on the positional information, for instructing at least one additional imaging.

With respect to claim 14, Nakashima et al. (U. S. Patent No. 6,990,175 B2) disclosed a non-transitory computer-readable storage medium that stores an imaging support program that causes a computer (2) to execute: 
a step of detecting an abnormal site (a treatment target or a tumor) included in a medical image acquired based on radiation transmitted through a subject (column 6, lines 41-65); and
a step of generating positional information for specifying a position of the abnormal site based on a feature point of the subject included in the medical image in a case where the abnormal site is detected in the medical image (column 6, line 66 - column 7, line 19). 

a step of generating additional imaging instruction information, including information that indicates an imaging type based on the abnormal site and information that indicates the position of the abnormal site based on the positional information, for instructing at least one additional imaging.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 13 December 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claims 1-12 have been fully considered.  The objection of claims 1-12 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claims 2-8 have been fully considered.  The objections of claims 2-8 have been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claims 9-12 have been fully considered.  The objection of claims 9-12 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claims 11 and 12 have been fully considered.  The objection of claims 11 and 12 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 13 have been fully considered.  The objection of claim 13 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 8 have been fully considered.  The rejection of claim 8 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claims 1-14 have been fully considered.  The rejection of claims 1-14 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 13 December 2021 with respect to claim 9 have been fully considered.  The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 13 December 2021 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Butani et al. (U. S. Patent No. 11,246,551 B2) disclosed a system and a method for a computer-aided detection (CAD) in a breast-specimen radiograph.
Morita et al. (U. S. Patent No. 11,154,257 B2) disclosed an imaging control device, an imaging control method, and an imaging control program.
Sendai (U. S. Patent No. 11,129,594 B2) disclosed a medical imaging system comprising a hardness-deriving device, a hardness-deriving method, and a hardness-deriving program storage-medium.
Nakayama (U. S. Patent No. 11,103,206 B2) disclosed a radiation image-capturing system comprising a mammography apparatus, an image-processing apparatus, a 
Kamei et al. (U. S. Patent No. 11,069,060 B2) disclosed an image-processing apparatus and a radiographic image-data display method.
Rempel et al. (U. S. Patent No. 11,058,388 B2) disclosed a method and a system for combining microscopic imaging with X-ray imaging.
Von Berg et al. (U. S. Patent No. 11,058,383 B2) disclosed an apparatus for a detection of opacities in X-ray images.
Butani et al. (U. S. Patent No. 11,020,066 B2) disclosed a system and a method for cabinet X-ray systems comprising a stationary X-ray source array.
Yamakawa et al. (U. S. Patent No. 11,016,040 B2) disclosed an X-ray examination system comprising an apparatus and a method of processing data acquired in an X-ray examination.
Butani et al. (U. S. Patent No. 10,830,712 B2) disclosed a system and a method for cabinet X-ray systems comprising a camera.
Bernard et al. (U. S. Patent No. 10,796,430 B2) disclosed a multi-modality 2D to 3D imaging navigation.
Yousef (U. S. Patent No. 10,789,712 B2) disclosed a method and a system for an image analysis to detect a cancer.
Palma et al. (U. S. Patent No. 10,755,454 B2) disclosed a clinical track-based processing of images.
Reicher (U. S. Patent No. 10,729,396 B2) disclosed tracking anatomical findings within medical images.
Hoernig (U. S. Patent No. 10,507,000 B2) disclosed a method for simultaneous imaging of functional and morphological X-ray image data of a breast, a diagnostic station, a computer-program product, and a computer-readable medium.
Erhard et al. (U. S. Patent No. 10,448,911 B2) disclosed a method and a device for displaying medical images.
Lowe et al. (U. S. Patent No. 9,642,581 B2) disclosed specimen radiography with tomosynthesis in a cabinet.
Jerebko et al. (U. S. Patent No. 8,705,690 B2) disclosed an imaging method comprising an improved display of a tissue region, an imaging device, and a computer-program product.
Nakashima et al. (U. S. Patent No. 6,990,175 B2) disclosed an X-ray computed-tomography apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884